Citation Nr: 0405150	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  00- 20 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

1.  Entitlement to a disability rating in excess of 10 
percent for recurrent, bony ankylosis of the right mandibular 
joint, status post costochondral autograft, prior to February 
20, 2002.  

2.  Entitlement to a disability rating in excess of 30 
percent for recurrent, bony ankylosis of the right mandibular 
joint, status post costochondral autograft.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from September 1986 
to March 1990.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2000 rating decision by the Department 
of Veterans Affairs (VA) Columbia, South Carolina, Regional 
Office (RO).  The appellant filed a notice of disagreement 
with that rating decision in May 2000.  After receiving a 
statement of the case in May 2000, the appellant perfected 
his appeal to the Board by timely filing a substantive appeal 
in September 2000.  

The veteran appeared at a hearing before the undersigned in 
October 2003.  

As will be explained below, this appeal is remanded to the RO 
via the Appeals Management Center in Washington, DC.  VA will 
notify you if further action is required on your part.  


REMAND

The appellant argues that his service-connected jaw 
disability is more severely disabling than currently 
evaluated and, therefore, warrants a higher rating.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that it is possible "for a veteran to have 
separate and distinct manifestations" from the same injury, 
so as to permit the assignment of separate disability 
ratings.  See Fanning v. Brown, 4 Vet. App. 225, 230 (1993).  
The "critical element" in determining whether separate 
disability rating may be assigned for manifestations of the 
same injury is whether there is overlapping or duplication of 
symptomatology between or among the disorders.  See Esteban 
v. Brown, 6 Vet. App. 259, 261 (1994).  

A July 2002 VA dental examination noted that the appellant 
had significant scarring of the right temporal mandibular 
joint.  While his service-connected jaw disability is 
currently rated on the basis of limitation of jaw movement, 
the Board believes that a separate rating for the scarring 
associated with the jaw disability should be considered under 
Esteban.  However, there is no current evidence available 
with which to permit the Board to evaluate the scarring.  The 
Court has held that when the Board believes the medical 
evidence of record is insufficient it may supplement the 
record by ordering a medical examination.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

The appellant's August 1999 claim sought a disability rating 
in excess of 10 percent for his recurrent, bony ankylosis of 
the right mandibular joint, status post costochondral 
autograft.  An August 2002 rating decision granted a 
30 percent rating for the disability, under Diagnostic Code 
9905, effective February 20, 2002.  Because the appellant has 
continued to appeal the rating assigned for his jaw 
disability, and the 30 percent rating assigned was not made 
effective from the date of claim, the Board finds that the 
issue of entitlement to a disability rating in excess of 10 
percent for recurrent, bony ankylosis of the right mandibular 
joint, status post costochondral autograft, prior to February 
20, 2002, must be addressed, in addition to the issue of 
entitlement to a rating in excess of 30 percent for the 
disability.  

The report of a January 2000 VA dental examination, performed 
in response to the appellant's August 1999 claim, noted that 
the appellant had "two fingerbreadth opening movement 
without deviation."  Because a measurement of "two 
fingerbreadth of movement" is not identified in the criteria 
for rating jaw disabilities (Diagnostic Code 9905), the Board 
is unable to determine whether the medical evidence 
demonstrates that a rating greater than 10 percent is 
warranted prior to February 20, 2002.  

Furthermore, there has been significant procedural changes in 
the adjudication of claims since the appellant filed his 
claim.  This Remand will also afford an opportunity to 
address those changes.  

Accordingly, the appellant's claim is remanded to the RO for 
the following actions:  

1.  Ensure that all notice obligations have 
been satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A and any other 
applicable legal precedent.  Particularly, 
the appellant should be notified of what 
evidence VA will develop, and what evidence 
he must furnish.  

2.  The appellant should be contacted and 
asked to provide the names and addresses of 
any health care providers from whom he has 
received treatment for his jaw disability 
since July 2002, and, if possible, specify 
the appropriate dates of treatment.  Then, 
after any necessary authorization is obtained 
from the appellant, copies of all treatment 
records for the appellant from the health 
care providers identified should be obtained.  

3.  Thereafter, the appellant should be 
provided a VA examination to determine the 
severity of his recurrent, bony ankylosis of 
the right mandibular joint, status post 
costochondral autograft, and the severity of 
the scarring associated with his jaw 
disability.  All necessary tests should be 
conducted and all findings reported in 
detail.  The claims folder and a copy of this 
Remand must be made available to and reviewed 
by the examiner prior to the examination.  In 
addition, the examiner should be requested to 
provide unretouched color photographs of the 
area of the scarring, as well as findings 
describing the symptomatology, including the 
degree of disfigurement, associated with the 
scarring.  The examiner should also be 
requested to review the January 2000 VA 
dental examination report in order to offer 
interpretation of the finding of "two 
fingerbreadth opening movement" in terms of 
millimeters.  The examiner should be 
requested to present all opinions and 
findings, and the reasons and bases therefor, 
in a clear, comprehensive, and legible 
manner.  

4.  The appellant should be advised of the 
provisions set forth at 38 C.F.R. § 3.655(b) 
regarding failure to report for scheduled VA 
examinations.  

5.  Following completion of the above 
requested actions, the claim should be re-
adjudicated.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case, and an 
appropriate period of time to respond.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.

	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  

